DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The reply and amendment of December 7, 2020 (hereafter “the 12/7 Reply”) has been entered, and Claims 5 and 10 have been canceled.  New Claims 21 and 22 have been entered.  Claims 1-4, 6-9, and 11-22 are pending, with Claims 2-4 withdrawn from consideration as directed to a non-elected invention.  

Specification
In light of amendments to the specification, the previous objection to the disclosure because of informalities has been withdrawn.  

All references to the specification below are to the “clean version” filed 8/31/2018.  

Claim Objections - Withdrawn
In light of the cancelation of Claim 5 and amendments to Claims 7, 13, 15 and 18, the previous objection to the claims because of informalities has been withdrawn.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of the amendment to Claim 11, the previous rejection thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  
In light of the cancelation of Claim 10 and amendments to Claim 1, the previous rejection of Claims 1 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  
In light of the amendment to Claim 8, the previous rejections thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  
In light of the cancelation of Claim 10, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably 
This rejection is based upon an interpretation of dependent Claim 22 as referring to “a cDNA library of transcripts” in step (a) of Claim 1.  See below for rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on an alternative interpretation of Claim 22.
Claim 22 recites “wherein the cDNA library consists essentially of transcripts that are 900 to 1100 bp in size” (emphasis added) which is interpreted as referring to “a cDNA library of transcripts” in step (a) of Claim 1.  A review of the instant disclosure found support for “900 to 1100 bp in size” on page 25, lines 12-14, of the specification (corresponding to published ¶0112 in US 2020/0095625 A1), which is in reference to a post-enrichment “library” of amplified nucleic acids.  Stated differently, that support is an example of an embodiment of Claim 1 (see pg 20, line 1, through pg 23, line 12; corresponding to published ¶¶0095-0107 in US 2020/0095625 A1) followed by an additional “size-selecting” step using “SeraPure beads” on page 24, line 22, through page 25, line 15 (corresponding to published ¶¶0111-0112 in US 2020/0095625 A1).  
Because this additional “size-selecting” step is wholly distinct from step (a) of Claim 1, it fails to provide adequate support for Claim 22, which encompasses subject matter that was not adequately described to demonstrate possession of the claimed method.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection has not been previously presented.
This rejection is based upon an interpretation of dependent Claim 22 as referring to “the cDNA library” after performance of all steps of Claim 1 (in one or multiple rounds).  See above for rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on an alternative interpretation of Claim 22.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  as described above, the instant specification provides support for Claim 22 as part of an additional step of “size-selecting” using “Serapure beads”.  Moreover, that additional step is described as requiring treated “Sera-mag SpeedBeads” to provide “better control over size selection” as compared to “Ampure XP/purification beads” with no disclosure of a substitute or alternative for achieving the same .  

Claim Rejections - 35 USC § 102 - Withdrawn
In light of amendments to Claim 1, the previous rejection of Claims 1, 9-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) has been withdrawn.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of Claim amendments and cancellations, the previous rejection of Claims 1, 9-13, 15-17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Fu et al. in view of Robins has been withdrawn.  
In light of Claim amendments, the previous rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins, and Wang et al. has been withdrawn.  
In light of Claim amendments, the previous rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins, and Anderson et al. has been withdrawn.  
In light of Claim amendments, the previous rejection of Claims 1, 5-8, 10, 13, and 16 under 35 U.S.C. 103 as being unpatentable over Fu et al. and Blattman et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In light of Claim amendments and cancellations, the previous rejection of Claims 1, 9-13, 15-17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Fu et al. in view of Robins has been withdrawn.  1,6-9 and 11-22
Claims 1, 6-9, 11-13, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (previously cited) in view of Robins and Blattman et al. (all three as previously cited).  This rejection has not been previously presented.   
The documents relate to the sequencing of TCR encoding cDNAs as a common field of endeavor.  
Regarding Claim 1, Fu et al. teach methods for labeling polynucleotides encoding TCR alpha and beta chains of a T cell and “characterizing a sample by identifying the TCR alpha chain or beta chain” (see e.g. Abstract and ¶0003) via strand extension mediated attachment of a barcode to mRNA molecules, encoding a TCR, from a single cell where the extension may be of a primer that “specifically binds to the C region of the TCR alpha chain or beta chain” (see e.g. ¶¶0005, 0013 and 0015-0016),
where a plurality of T cells and/or B cells is used to provide mRNA molecules as targets for labeling as described above (see e.g. ¶¶0112-0116, 0187, 0205, 0215-0218, and 0219-0222; also Examples 5-8, ¶¶0285-0290) with incorporation of unique barcodes (see e.g. ¶0073), and “to generate receptor target cDNA and cell-specific target cDNA” (see e.g. ¶¶0013, 0113-0114, 0181, 0187-0188, and 0287-0288, where ¶¶0287-0288 teach “library preparation” using reverse transcription), which correspond to step (a) of Claim 1.  
Further regarding barcodes, Fu et al. teach that they may comprise “a cellular label, a sample label, and a universal label, or any combination thereof” (see e.g. ¶0015, and also ¶¶0090 and 0166), where at least each of “cellular label” and “sample label” corresponds to “transcripts from each cell are identified by the same unique barcode” in step (a).  Moreover, Fu et al. at ¶0015 further teach amplification of target sequences “with a universal primer and a second universal primer”, which corresponds to step (a) and to Claim 21.  
Additionally regarding Claim 1, Fu et al. teach contacting the library of transcripts (contacting receptor target mRNAs; see e.g. ¶0013) with a labeled oligonucleotide (labeling target TCR mRNAs; see e.g. ¶¶0005-0009) that is complementary to a constant region of the T cell receptor (target-specific labeling of constant "c" region transcript of TCR; (see e.g. ¶¶0005-0006 and claim 12 therein) or B cell receptor-encoding transcripts, so as to obtain a population of transcripts enriched for T cell receptor or B cell receptor-encoding transcripts (TCR repertoire from T cell RNA in T-cell populations; (see e.g. ¶¶0219, 0220, 0290), which correspond to step (b) of Claim 1.  
Fu et al. do not teach “cDNA from 100 or more cells” as presented in step (a) of Claim 1 (but see Robins below); and do not teach separating the labeled oligonucleotide hybridized-T cell receptor- or labeled oligonucleotide hybridized-B cell receptor-encoding transcripts [ ] by binding of the labeled oligonucleotide to a binding partner” as presented in step (c) of Claim 1 (but see Blattman et al. below).  
Regarding “100 or more cells” in step (a) of Claim 1, Robins teaches methods with “at least 100,000 to 200,000 cells” and more than 100,000-300,000 leukocytes (see e.g. ¶¶0208- and  TCR gene sequences in a single experiment”, which indicates starting with at least that number of cells (see ¶0240), which corresponds to step (a) and to Claim 15.
Regarding step (c) of Claim 1, Blattman et al. teach methods of using DNA nanostructures (e.g. oligonucleotides) to hybridize to TCR and BCR constant regions to isolate TCR encoding sequences (see e.g. Abstract, ¶¶0002, 0005, and 0019), which corresponds to steps (b) and (c) of Claim 1.  
Further regarding Claims 1 and 7-9, Blattman et al. teach biotinyation of the oligonucleotide and subsequent binding thereof to streptavidin to facilitate isolation (see e.g. ¶0016), while similarly, Robins teaches an oligonucleotide primer with a biotin moiety attached at the 5’ end (see e.g. ¶0228) which corresponds to a “reactive group”, in instant Claim 9, at its 5’ end, as understood in light of the instant specification on page 15, lines 6-18.  These teachings are consistent with, and augmented by, Fu et al. further teaching streptavidin beads and anti-biotin microbeads (see ¶0132), which also correspond to Claims 1 and 6.  
Regarding Claim 11, Fu et al. further teach oligonucleotides with a 30 nucleotide long universal primer adaptor sequence and a 30 nucleotide gene-specific sequence, for a total of 60 nucleotides (see e.g. ¶0016), and Robins further teaches (RT) primers as ranging “from 6 to 50” nucleotides (see e.g. ¶¶0169-0170).
Regarding Claim 12, Fu et al. further teach oligonucleotides with a universal label of 30 nucleotides (see e.g. ¶0016) for a total of 90 nucleotides when combined with the 60 nucleotides explained above, and Robins further teaches (RT) primers as including identifier and 
Regarding Claim 13, Fu et al. further teach wells of a plate comprising reverse transcription primers for use in the practice of their disclosed methods (see e.g. ¶0014).  
Regarding Claim 17, Robins further teaches PCR based amplification (see e.g. ¶¶0090-0092) and two PCR reactions of 7 cycles each (see e.g. ¶¶0223-0224), which would increase transcript numbers over 1000 fold as understood in the art.
Regarding Claim 20, Robins further teaches the sorting of sequence data from sequencing TCR and BCR transcripts, including clustering of CDR3 sequences and determination of consensus sequences, which would include sorting or “selecting” by CDR3 sequence size (see e.g. ¶¶0082 and 0104).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. to contact a cDNA library, prepared from thousands of cells as taught by Robins, containing cellular or sample barcoded TCR encoding transcripts comprising first and second universal primers (i.e. after step (a)) with the DNA (oligonucleotide) nanostructures of Blattman et al. (including the presence of biotin and use of streptavidin beads) for subsequent isolation (separation) from non-TCR transcripts, with the reasonable expectation of successfully improving the methods by enriching the transcripts for subsequent use in amplification without surprising or unexpected results.  Additional motivation for the 
Regarding Claim 19, and the limitation of “performing a second round of enrichment”, Robins further teaches use of the reverse primers in second microdroplets fused to first microdroplets that contain cDNA (see e.g. ¶¶0086 and 0093) that have been reverse transcribed from a plurality of cells (see e.g. ¶¶0057-0058, 0208-0209, 0227 and 0240), and the amplification of the contents of individual fused microdroplets after disruption and placement into “a container or well” (see e.g. ¶¶0090-0092) to isolate them apart from (separate from) the plurality of cells (or plurality of first microdroplets), which corresponds to step (c) of Claim 1.  
And so it would have been further obvious to one having ordinary skill in the art at the time of the invention to modify the methods of Fu et al., Robins, and Blattman et al. as explained above for Claim 1, with the further modification of taking the amplified product from a “well” (see Fu et al. with respect to Claim 13 above) and placing it into a first microdroplet followed by repeating the fusion, amplification, separation as taught by Robins, with the reasonable expectation of successfully further enriching the transcripts without surprising or unexpected results.  
Additional rationales for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins, and Blattman et al. as applied to claims 1, 6-9, 11-13, 15-17, and 19-21 under 35 U.S.C. 103 above and further in view of Wang et al. and Abate et al. (both as previously cited).  This rejection has not been previously presented.  
The teachings of Fu et al., Robins, and Blattman et al. have been described above.  The teachings of Fu et al. regarding use of wells in Claim 13, and the Robins teaching regarding use of single cells in first microdroplets, are expressly reiterated.  
They do not teach making a library of transcripts by single cell RNA sequencing in sub-picoliter wells.
Wang et al. teach RNA sequencing (“RNA-Seq”) as a revolutionary tool for transcriptomics (see title) as well as its benefits (see page 57, last ¶, to page 58, third column).
Abate et al. teach “microdroplets having an internal volume ranging between 0.001 picoliters to about 1000 picoliters in volume” (see ¶¶0009, 0014, 0053, 0100, 0146, 0183, and 0209), which includes “sub-picoliter” volumes.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of Fu et al., Robins and Blattman et al., as explained above, with further modification of Fu et al. to perform RNA-Seq (as taught by Wang et al.) and further modification of their wells to be sub-picoliter in volumes (as taught by Abate et al.), with the 
Additional rationales for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques (of Wang et al. and Abate et al.) to expand and improve the related materials (of Fu et al.) in the same way.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins, and Blattman et al. as applied to claims 1, 6-9, 11-13, 15-17, and 19-21 under 35 U.S.C. 103 above and further in view of Anderson et al. (previously cited).  This rejection has not been previously presented.  
The teachings of Fu et al., Robins, and Blattman et al. have been described above.  
They do not teach further amplifying the enriched transcripts of any of Fu et al., Robins, and Blattman et al. by whole transcriptome amplification (WTA) using WTA primers that hybridize to primer sites introduced into the enriched transcripts.
Anderson et al. teach WTA “of all of the DNA or RNA” (see e.g. col. 4, lines 11-13; col. 30, lines 12-16).    
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of Fu et al., Robins, and Blattman et al. as explained above, to include sequences for WTA primers in their primers for later use in an additional WTA of the transcripts separated into wells as taught by Fu et al. and Robins, with the reasonable expectation of successfully improving the methods to include additional enrichment of the transcripts via WTA without surprising or unexpected results.    
Additional rationales for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques (of Anderson et al.) to expand and improve the related materials (of Fu et al. and Robins) in the same way.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins, and Blattman et al. as applied to claims 1, 6-9, 11-13, 15-17, and 19-21 under 35 U.S.C. 103 above and further in view of So et al. (US 2017/0101674 A1; published 4/13/2017; effectively filed at least as of 8/19/2016) and Faircloth et al. (November 19, 2011; Ecol. And Evol. Biology; Univ. of Calif., Los Angeles; https://ethanomics.files.wordpress.com/2012/08/serapure_v2-2.pdf).  This rejection has not been previously presented.  
This rejection is based upon the interpretation of Claim 22 as explained above in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
The teachings of Fu et al., Robins, and Blattman et al. have been described above.  
They do not teach further size selecting the enriched cDNAs to be “900 to 1100 bp in size”.  
So et al. teach use of SeraMag beads to prepare “a bona fide sequencing library” from single stranded cDNAs that were expanded under thermocycling conditions (see e.g. ¶¶0745-0746 as well as 0747-0748). 
Faircloth et al. teach treatment of SeraMag SpeedBeads “to create a substitute for AMPure XP that is of equal effectiveness” (see pg 1).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of Fu et al., Robins, and Blattman et al. as explained above, to prepare cDNAs, separated by the biotin/streptavidin means described above, by releasing them from the biotin reactive group and then purified with SeraMag beads as taught by So et al. and Faircloth et al., with the reasonable expectation of successfully improving the methods to prepare a sequencing library without surprising or unexpected results.    
Additional rationales for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of So et al. and Faircloth et al.) to expand and improve the related materials (of Fu et al. and Robins and Blattman et al.) in the same way.  
It is noted that the instant rejection is directed to the specific cDNA size range limitation in Claim 22, which corresponds to the example on pages 25-26 of the instant specification which appears to cite Faircloth et al.  Thus the limitation appears to be met by Faircloth et al. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

Response to Applicant Arguments
Applicant’s arguments in the 12/7 Reply have been fully considered in combination with the totality of evidence in the instant record and have been found unpersuasive.  On pages 11-15, Applicant argues the following with respect to the prior art documents:
1) the Fu et al. barcode is not the same for every transcript from a cell (see pgs 11 and 1-14);
2) in Fu et al., “the target for the labeling step is an RNA molecule” (see pg 14);
3) Blattman et al. requires use of DNA nanostructures within cells and use thereof in the method of Fu et al. would “change the principal of operation of the cited prior art” (see pgs 14-15).  
Regarding 1), the teachings of Fu et al. are not as limited as argued by Applicant.  Their teachings regarding cellular and sample barcodes are described in the statement of rejection above.  
Regarding 2), the teachings of Fu et al. are not as limited as argued by Applicant.  Their teachings regarding reverse transcription to form a cDNA library are described in the statement of rejection above.  
Regarding 3), and while Blattman et al. do teach use of their DNA nanostructures (i.e. oligonucleotides) after transfection into cells, there is no teaching that limits their use to only within cells.  The statements of rejection above are based upon the understanding of the artisan having ordinary skill as recognizing that the Blattman et al. oligonucleotides are capable of being used, to anneal to complementary sequences, in reaction environments other than transfected cells as argued by Applicant.  There is no evidence of record to indicate that the Blattman et al. components and steps cannot be performed with cDNAs prepared after cell lysis.  
Moreover, the teachings of Blattman et al., Robins, and Fu et al. all share a goal of sequencing TCR transcripts, and their respective teachings are all means aimed at successfully performing that sequencing.  And so the artisan having ordinary skill would recognize the ability to combine their teachings without the limited focus asserted by Applicant.  For example, Applicant notes that Blattman et al. distinguishes their method from “strategies [that] employ lysis of mixed populations of cells resulting in 'scrambling of genomic DNA and mRNA for each TCR or BCR chain, precluding paired analysis” (emphasis added), while as described above, Fu et al. teach the use of cellular and sample barcodes that at least reduce, or remove, a concern with “mixed populations”.  As for the advantage of “paired analysis” and linking of TCR alpha and beta sequences into a single molecule, it does not preclude the obviousness of performing 
And the assertion that “contacting the library of Fu with the nanostructures of Blattman would change the principle of operation for these nanostructures by replacing the intracellular environment of a single cell in which they were designed to operate with a cell-free environment comprising transcripts from a plurality of cells” is unpersuasive because the “principle of operation” of the Blattman et al. oligonucleotides is their ability to anneal to complementary sequences, which principle is not changed when utilized in an intracellular versus post-lysis environment.  To the extent that Applicant is asserting that the principle of operation of Blattman et al.’s method may be altered, it is noted that the rejections of record are not based upon modifying that method.  
Similarly, the assertion that “[t]he nanostructures of Blattman would not be useful, as intended by Blattman, in the environment of Fu” (text added to indicate the Examiner’s understanding of the assertion) is unpersuasive because the rejections of record are not directed to intracellular use “as intended by Blattman” of the oligonucleotides.  And as indicated above, the artisan having ordinary skill would reasonably expect the oligonucleotide to operate (i.e. anneal to complementary sequences) and so be “useful” in the method of Fu et al. and Robin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635